PER CURIAM: *
Appealing the judgment in a criminal case, Jose Humberto Avalos-Gutierrez *132raises an argument that is foreclosed by United States v. Martinez-Lugo, 782 F.3d 198, 204-05 (5th Cir.), cert. denied, — U.S. —, 136 S.Ct. 533, 193 L.Ed.2d 426 (2015). In Martinez-Lugo, 782 F.3d at 204-05, we held that an enhancement under U.S.S.G. § 2L1.2(b)(l)(A)(i) for a prior felony conviction of a drug trafficking offense is warranted regardless whether the conviction for the prior offense required proof of remuneration or commercial activity. Accordingly, the motion for summary affirmance is GRANTED, the alternative motion for an extension of time to file a brief is DENIED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *132published and is not precedent except under the limited circumstances set forth in 5th Cir. R, 47.5.4,